Exhibit 10(u)

POTASH CORPORATION OF SASKATCHEWAN INC.

AMENDMENT NO. 4 TO THE

PCS SUPPLEMENTAL RETIREMENT PLAN FOR U.S. EXECUTIVES

The PCS Supplemental Retirement Plan for U.S. Executives, effective as of
January 1, 1999 (the “Plan”), as heretofore amended, is hereby further amended
effective as January 1, 2014:

 

1. The second paragraph of Section 4.2 of the Plan is hereby amended in its
entirety to read as follows:

“Unless the Committee determines otherwise, in computing the monthly benefit
under this section, no benefit shall accrue for the period of service with White
Spring Agricultural Chemicals, Inc. before November 1, 1995; with the Arcadian
Corporation before March 1, 1997; or with PCS Sales (USA), Inc. before
January 1, 1999. Notwithstanding the foregoing, effective for Participants who
are actively employed on or after January 1, 2014, an active Participant shall
accrue a benefit under this section for his or her total ‘benefit service’ with
the Arcadian Corporation. For purposes of this section, ‘benefit service’ shall
have the meaning set forth in Supplement B to the Pension Plan.”

 

2. In all other respects, the Plan remains unchanged.

EXECUTED on this 25 day of February, 2014.

 

POTASH CORPORATION OF SASKATCHEWAN INC. By:  

/s/ L. Knafelc

 

SIGNED SEALED AND DELIVERED in the presence of:

David R. Haverick

Name of Witness

/s/ D. Haverick

Signature of Witness